UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E O F S P E C I A L EDUCATION AND REHABILITATIVE S E R V I C E S

JUN 14 2001
Honorable Ike Skelton
House of Representatives
2206 Rayburn Building
Washington, DC 20510
Dear Congressman Skelton:
This is in response to a facsimile message of April 23, 2001 to Heidi Bonner from Mindy
Ruff asking for a written response to the issues raised by your constituent,
in a letter to you dated February 7, 2001.
expressed concerns about the
provision of early intervention services in natural environments under Part C of the
Individuals with Disabilities Education Act. The letter was referred to the Office of
Special Education Programs (OSEP) because OSEP has responsibility for the
administration of Part C. '
s
letter stated that the "natural environment is not
always the best for the child and parent."
The requirement to provide early intervention services in natural environments is not a
new requirement. The Department's 1989 regulations initially implementing the early
intervention program required that, to the extent appropriate for a child, early intervention
services take place in settings in which children without disabilities participate. In the
1991 Amendments to the IDEA, Congress added the requirement of "natural
environments" as part of the definition of early intervention services, as well as making it
a required part of the individualized family service plan (IFSP).
The 1997 Amendments to the IDEA further strengthened requirements related to the
provision of early intervention services in natural environments. Each State must have
policies and procedures to ensure that: (1) to the maximum extent appropriate, early
intervention services are provided in natural environments, including the home, and
community settings in which children without disabilities participate; and (2) the
provision of early intervention services for any infant or toddlers occurs in a setting other
than a natural environment only if early intervention cannot be achieved satisfactorily for
the infant or toddler in a natural environment. (IDEA w167
632(4)(G) and 635(a)(16)). In
addition, an IFSP must contain a justification of the extent, if any, to which the services
will not be provided in a natural environment. (IDEA w
"Natural
environments" means settings that are natural or normal for the child's age peers who
have no disability. (34 CFR w

600 INDEPENDENCE AVE. S W WASHINGTON. D C 20202
O u r m i s s i o n is to e n s u r e e q u a l a c c e s s to e d u c a t i o n a n d to p r o m o t e e d u c a t i o n a l e x c e l l e n c e t h r o u g h o u t t h e N a t i o n

Page 2 - Honorable Ike Skelton

Early intervention services provided to infants and toddlers with disabilities and their
families are designed to meet the unique needs of the child, taking into consideration the
strengths and challenges of the child and the child's family. After careful evaluation of
the child and significant input from the family as to their typical routines and dreams for
the future of their child, a team that includes qualified professionals and the parents,
meets to determine the types of early intervention services needed, how often the services
will be provided, by whom, where services are to be provided, and who will pay for these
services. The discussion of, and decision about, the location of any service takes place in
the context of an IFSP meeting. In all instances, supports and services are to be
determined based on the individual needs of the child.
In her l e t t e r ,
stated that "center-based programs provide a more concentrated
emphasis on the appropriate therapies needed and where the developmental delays are
addressed." We would be concerned if early intervention services were provided to any
young child in a setting that did not support the child's needs. It is critical that
appropriate services and supports, designed to maximize the child's potential
development, be provided regardless of the setting in which the child receives early
intervention services.
In general, providing services in a setting limited exclusively to infants and toddlers with
disabilities would not constitute a natural environment. However, if a determination is
made by the IFSP team that, based on a review of all relevant information regarding the
unique needs of the child, the child cannot satisfactorily achieve the identified early
intervention outcomes in natural environments, then services could be provided in
another environment. In such cases, a justification must be included on the child's IFSP.
Many center-based programs that formerly served only children with disabilities have
now integrated children without disabilities, creating a childcare or preschool program
constituting a natural environment. If services were provided to an eligible child in such
an integrated environment, the child's IFSP would not require a justification for services
in that integrated setting.
In addition,
stated that "center-based programs also provide parental support
and encourage parental involvement." We agree that networking and training needs of
parents are important and should be addressed by the IFSP team as a part of the
development of the child's IFSP. Parent support, training or counseling identified by the
IFSP team as a needed early intervention service can be provided either through the First
Steps Early Intervention Program, by referral to an organization that offers these services
(e.g., a Parent Training and Information Center, a Parent-to-Parent program, or other
family support or advocacy organizations), or through some other appropriate
arrangement.

Page 3 - Honorable Ike Skelton

Because a parent's need for time with other parents of young children with disabilities
can be successfully accommodated in natural environments where the child receives
services, or in separate meetings, this parent need can not be used as a justification to
deny the child the appropriate services in natural environments. The location of these
meetings or trainings should be part of the overall discussion in the development of the
IFSP. A variety of locations for parent support activities should be considered, such as a
public library, another family's home, etc.
My staff works closely with Ms. Paula Goff, the early intervention coordinator in the
Missouri Department of Elementary and Secondary Education (DESE), who is
responsible for implementation of early intervention, to ensure that DESE is correctly
interpreting the Federal requirements governing Part C of the Individuals with
Disabilities Education Act (IDEA). We are available to continue to provide technical
assistance in support of Missouri's early intervention efforts. Thank you for bringing
your constituent's concerns to our attention. Please feel free to contact Ms. Jacquelyn
Twining-Martin, the OSEP early intervention contact for Missouri at (202) 205-8258, if
you have further concerns.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs

CC:

Ms. Paula Goff
Part C Coordinator

